Citation Nr: 1727306	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-50 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating for a mood disorder in excess of 30 percent prior to July 10, 2013 and 70 percent thereafter.

2.  Entitlement to an increased rating for left knee Osgood-Schlatter's Disease, currently evaluated at 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by: Nicole Knoll, Accredited Agent


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York and a February 2009 rating decision by the Cleveland, Ohio RO.  The February 2009 rating decision addressed the issues of an increased rating for a left knee and TDIU.  The May 2012 decision addressed the issue of an initial rating for a mood disorder.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACTS

1.  For the period prior to July 10, 2013, the Veteran's mood disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  From July 10, 2013, the Veteran's mood disorder is manifested by occupational and social impairment deficiencies in most areas, but has not caused total occupational and social impairment.  

2.  From July 10, 2013, the Veteran's mood disorder is manifested by occupational and social impairment deficiencies in most areas, but has not caused total occupational and social impairment.

3.  The Veteran's left knee Osgood-Schlatter's disease was not manifested by ankylosis, leg extension limited to 30 or 45 degrees, or nonunion of the tibia and fibula, with loose motion requiring a knee brace, however there was additional functional loss.

4.  The Veteran's service-connected disabilities of a mood disorder and of left knee Osgood-Schlatter's Disease do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to July 10, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2016).

2.  The criteria for an initial rating in excess of 70 percent from July 10, 2013, are not met.  38 U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9435 (2016).

3.  The criteria for an increased rating of 40 percent, but no greater, for a left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5262 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  General Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Mood Disorder

Legal Criteria

The Veteran's mood disorder is currently evaluated as 30 percent disabling prior to July 10, 2013 and as 70 percent disabling thereafter pursuant to 38 C.F.R. § 4.130, DC 9435 (2016).  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9435 (2016).  

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory or stereotyped speech, difficulty in understanding complex commands, impairment of short-and-long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Analysis

The medical evidence, combined with the Veteran's subjective reports of his symptoms indicate that he is not entitled to a disability rating in excess of 30 percent prior to July 10, 2013 or in excess of 70 percent thereafter.  

A March 2012 VA examination showed that the Veteran did have moderate depression, anxiety, and irritability.  The examiner noted that the Veteran had intermittent inability to perform activities of daily living.  The examiner also noted that there were days when the Veteran's hygiene was poor.  The March 2012 examiner noted that the Veteran's symptoms also included depressed mood, anxiety, chronic sleep impairment, impaired judgment, and suicidal ideation.  The examiner noted the Veteran was able to maintain his own financial affairs, but that overall, his mood disorder moderately impacted his day to day functioning.  

In a May 2013 progress note, the Veteran denied any suicidal or homicidal ideation.  The Veteran also denied any recent suicide attempts or hallucinations.  

Regarding occupational impairment, the Veteran has been employed since 1995 with the same employer.  In a March 2012 VA examination, the examiner noted that while the Veteran was suffering from depression, he was capable of working and had no problems at work.  The March 2012 examiner noted that the Veteran had occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior.  

With respect to social impairment, the March 2012 examiner noted that the Veteran had social impairment, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also noted that the Veteran did not lack the ability to establish and maintain effective relationships.  A July 2012 progress note stated that the Veteran enjoys some social life through work at holiday and birthday parties.  

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that prior to July 10, 2013, the Veteran's mood disorder caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, and sleep impairment.  During the time period prior to July 10, 2013, the Veteran continued to go to work and did not exhibit symptoms demonstrated to approximate occupational and social impairment with reduced reliability and productivity, nor did the Veteran exhibit symptoms of occupational and social impairment with deficiencies in most areas, nor did the Veteran exhibit symptoms of total occupational and social impairment.  

The Veteran's symptoms do not approximate the symptoms contemplated in the next higher, 50 percent, rating for the period prior to July 10, 2013.  The March 2012 examiner did note that the Veteran's symptoms had a moderate impact on his daily functioning.  The examiner stated that the Veteran had trouble engaging in routine activities of daily living, however, the examiner also noted that these episodes were intermittent.  The examiner also noted that the Veteran suffered from depressed mood, anxiety, chronic sleep impairment, impaired judgment, and disturbances of motivation and mood, but the examiner did not state that these symptoms lead to the Veteran having occupational and social impairment with reduced reliability and productivity due to these symptoms.  The Veteran also did not exhibit symptoms associated with the next highest rating, such as flattened affect, panic attacks more than once a week, impairment of short- and long-term memory, impaired abstract thinking, difficulty understanding complex commands, or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9435.

The Veteran's symptoms do not approximate the symptoms contemplated in the 70 percent rating for the period prior to July 10, 2013.  While in March 2012, the Veteran said he had suicidal ideations, in a May 2013 progress note, the Veteran denied any suicide attempts and denied any recent suicidal ideations.  The 2012 examiner noted that the Veteran neglected his personal appearance and hygiene.  However, this symptom did not lead to occupational or social deficiencies in most areas.  The Veteran's symptoms did not include other symptoms associated with the 70 percent rating, such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, DC 9435

From July 10, 2013, regarding occupational impairment, a July 2013 VA examiner stated that the Veteran's depression would cause significant work-related difficulties at his job.  The July 2013 VA examiner also noted that the Veteran's mood disorder created occupational impairment with deficiencies in most areas.  The July 2013 examiner noted that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, suicidal ideation, and intermittent inability to perform activities of daily living.  In a progress note in September 2014, the Veteran denied having any hallucinations or any significant disturbances in thought.  The Veteran denied any significant mood symptoms and had been able to work full-time and was functioning relatively well on a daily basis.  

Regarding social impairment, the July 2013 examiner noted that the Veteran's mental condition had deteriorated since March 2012.  The examiner opined that the Veteran's psychosocial functioning was moderately to severely impaired as a result of his increased depression.  The July 2013 VA examiner also noted that the Veteran's mood disorder created social impairment with deficiencies in most areas.  Additionally, the examiner noted that the Veteran had been living with his girlfriend and their two children, but had moved out and was living by himself because he felt he was inflicting his depression on his girlfriend and children and did not feel good about that.  Additionally, the June 2013 examiner noted that the Veteran's symptoms included difficulty in establishing and maintaining effective social relationships.

In a November 2013 progress note, the Veteran reported having visual hallucinations.  The Veteran also reported auditory hallucinations.  Additionally, the Veteran reported two attempts at suicide in the last year.  More recently, however, the examiner in a September 2014 progress note stated that the Veteran denied any hallucinations or recent suicidal ideation and that the Veteran reported a stable mood for the past year.  

For the period from July 10, 2013, the Veteran's symptoms have not approximated total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent [emphasis added] delusions or hallucinations, grossly inappropriate behavior; persistent [emphasis added] danger of hurting self or others; disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Board acknowledges that the Veteran had twice considered suicide in 2013, but that in September 2014, he reported no suicidal ideations or hallucinations.  Additionally, the Veteran's mood disorder has not resulted in total occupational impairment as he continues to work.  

The Board has also considered the Veteran's statements regarding the severity of his mood disorder.  The Veteran contends that his mood disorder is far more disabling than the ratings he was assigned and the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected mood disorder.  The evidence does not show that symptomatology associated with the Veteran's mood disorder more nearly approximates the schedular criteria associated with a higher rating than that currently assigned at any point during the appeal period.  

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 70 percent disabling beginning July 10, 2013 and in excess of 30 percent disabling beginning September 30, 2011 and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2014), 38 C.F.R. § 4.130, DC 9435 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

IV.  Left Knee Disability

Legal Criteria

The Veteran's left knee Osgood-Schlatter's disease is rated under DC 5299-5262.  38 C.F.R. §§ 4.71a.  In the selection of diagnostic code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  38 C.F.R. 
§ 4.27 (2016).  Accordingly the first two digits of the first diagnostic code indicate the most closely related body part, the knee, followed by a 99, and DC 5262 for malunion of the tibia and fibula.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II (2016).  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full. Id.  

Under DC 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).   

Analysis

The Veteran currently has a rating of 30 percent disabling for his left knee Osgood-Schlatter's Disease.  The Veteran has stated that his left knee condition has gotten worse.  The Veteran notes that he now wears a brace on his left knee.  Additionally, the Veteran states that his left knee affects his work and his daily activities.  It has been noted on several occasions that the Veteran intermittently, but frequently, wears a knee brace.  (See August 2013 VA examination, March 2012 VA examination, October and November 2009 medical records, January 2009 VA examination.)

A doctor in February 2006 limited the Veteran's activity, stating that the Veteran should not kneel, climb over ten steps at a time, and should not lift over 20 pounds.  

The Veteran was afforded a VA examination in May 2007.  The Veteran complained of difficulty climbing stairs and kneeling.  The Veteran stated he also had trouble with long walks and that standing caused difficulty.  The Veteran stated that he had daily flare-ups of his knee condition and had severe knee pain approximately twice a week.  The Veteran stated that he worked at the food service department at Syracuse University and that his present job as a checker had not caused significant work loss.  The examiner diagnosed the Veteran with Osgood-Schlatter's Disease of the left knee with degenerative changes of the medial meniscus of the left knee.  After repetitive flexion and extension activity, testing for pain, weakness, and fatigability, the examiner found no change in range of motion or pain patterns.

In an April 2008 statement, the Veteran stated that his left knee hurt 24 hours a day and that he wore a brace.  The Veteran stated that he had trouble sleeping, that his left knee cap was very painful, and that ibuprofen did not help.  However, in a September 2008 medical record, the Veteran denied any chronic pain in his joints.  

In June 2009, the Veteran stated that he was given a sit-down job at work.  The Veteran also stated again that his doctors told him he shouldn't kneel, climb, or lift.

In July 2013, the Veteran stated that his left knee disability prevented him from climbing stairs, taking out the trash, doing laundry, and going grocery shopping.  The Veteran stated that he had also fallen in the shower several times and could not sleep because of the discomfort and pain in his left knee.  

The more probative evidence shows that a higher rating is not warranted.  
While the Veteran's left knee disability clearly causes him pain and he does wear a knee brace, he does not have nonunion of his left tibia and fibula.  While it is noted that the Veteran stated that his knee cap was loose, a nonunion of his tibia and fibula with loose motion has not been medically connected to the Veteran's left knee Osgood-Schlatter's condition.   

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The Veteran's left knee flexion and extension limitations do not entitle him to a rating under another diagnostic code.  A January 2009 VA examination showed that the Veteran's left knee flexion ended at 100 degrees and that extension was normal with some incoordination in the left knee.  

A January 2011 letter stated that the Veteran could only flex and extend his left knee to 25 degrees.  Additionally, the letter stated that the Veteran's knee locked up sometimes and he must wear a brace for stability.    

A March 2012 VA examination showed that the Veteran's left knee flexion ended at 110 degrees with painful motion starting at 5 degrees and no limitations on extension.  The examiner stated that the Veteran did not have any functional loss in range of motion after repetitive-use testing.  However, the examiner stated that the Veteran did have functional loss in his knee in the form of less movement than normal, weakened movement, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  The examiner noted that the Veteran had pain on palpation of his left knee.

A July 2013 VA examination showed that the Veteran's left knee flexion ended at 115 degrees with painful motion starting at 100 degrees and no limitations on extension.  The examiner stated that there was no medial-lateral instability of the left knee, no recurrent patellar subluxation or dislocation and there were no meniscal conditions.  The examiner noted that it would be mere speculation to attempt to detail additional limitations due to the Veteran's left knee pain.  The examiner stated that the Veteran had no additional limitation in range of motion of his knee after repetitive-use testing.  However, the examiner did note that the Veteran had functional loss of his knee in the form of less movement than normal and pain in his left knee.  The examiner also noted that the Veteran had pain on palpation in his left knee.

While there is a January 2011 letter stating that the Veteran's extension and flexion are limited to just 25 degrees, there are three other medical records stating that the Veteran's left knee extension is normal and that his flexion was limited to, at most, 100 degrees.  Lastly, the Veteran's medical records are negative for any mention of left knee ankylosis.  No other diagnostic code is applicable based on the Veteran's diagnosis and symptoms.  

Based on the foregoing, the Board finds that the Veteran does not objectively meet the criteria for an increased disability rating.  However, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria. See DeLuca v. Brown, 8 Vet. App. 202, 204-7   (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59. 

In this case, the Veteran has stated on multiple occasions that he experiences flare-ups of his left knee disability and that his pain causes further functional loss.  Additionally, several examiners and doctors have noted that the Veteran has functional loss because of his left knee disability.   

The Board finds that while the Veteran's objective results, based on the fact that he does not have nonunion of the tibia and fibula, with loose motion, requirement a brace, such a rating does not contemplate factors laid out in 38 C.F.R. § 4.59 , or DeLuca, 8 Vet. App. 202, and does not contemplate the additional functional loss due to pain and flare-ups as described by the Veteran.   Accordingly, the Board finds that the Veteran's left knee disability warrants a higher rating of 40 percent, as contemplated by Deluca, 8 Vet. App. 202.

V.  TDIU

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, including a mood disorder and left knee Osgood-Schlatter's Disease.

The Veteran indicated in his August 2008 TDIU claim that he was still working, but was having difficulty due to his knee.  In his August 2013 TDIU claim, the Veteran stated that he became unable to work and last worked on February 1, 2013.  The record reflects that the Veteran has twelve years of education and no additional technical training.  The record reflects that, despite taking some time off, the Veteran continues to work in the dining hall department for Syracuse University where he has worked since August 1995.  

The Veteran is service connected for a mood disorder rated at 70 percent disabling from July 10, 2013.  The Veteran's total combined disability rating is 80 percent disabling effective July 10, 2013.  As such, the Veteran met the schedular requirement under 38 C.F.R. § 4.16(a) as of June 10, 2013.  For the reasons explained below, the Board finds that the Veteran's service-connected disabilities do not render him unemployable.

The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities and has missed significant amount of time from work due to medical appointments or experiencing pain at work, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The Veteran has stated that his employer has had to make accommodations for him because of his physical limitations due to his left knee disability.  In a June 2009 statement, the Veteran stated that he was given a sit down job at work as one of the accommodations his employer has made for him.  Additionally, he stated that his knee joint becomes loose at work and has given out.  In an April 2008 statement, the Veteran stated that his left knee disability is affecting his performance at work and that it bothers him whether he is sitting or standing.  

The Board notes that the Veteran was out of work for a period around July 2013 as a result of being in a car accident and a possible worsening of his left knee condition.  However, he was able to return to work.

A February 2008 medical record noted that at that date, the Veteran was still working at Syracuse University.

A November 2009 medical record noted that the Veteran was still employed and that he sits all day.  The Veteran stated that sometimes the pain in his knee was so bad that he wanted to leave work, but if he did, he would not be paid.  The examiner noted that the Veteran's left knee had significant effects on the Veteran's employment.  The Veteran had been employed as a dishwasher, then became a cook's helper, but had to change jobs because he could not stand all day and could not lift heavy food boxes.

The March 2012 examiner noted that the Veteran's knee condition impacts his ability to work.  The examiner stated that the Veteran stated that he missed a week of work in the past year due to his left knee condition.  However, the examiner did not opine that the Veteran was unemployable due to his left knee disability.  

In a July 2013 VA examination,  the Veteran reported to the examiner that he gets six sick days a year, all of which he uses for his left knee.  However, the examiner opined that the Veteran's left knee condition did not prevent him from gaining or retaining gainful employment.  The examiner noted that the Veteran was currently employed full-time in food service at Syracuse University and that the Veteran was able to perform sedentary or physical jobs with the only restriction being to limit repetitive bending.

The more probative evidence shows that the Veteran is not prevented from following substantial gainful employment as a result of his service-connected left knee disability or his mood disorder.  In his August 2013 TDIU claim, the Veteran stated that his mood disorder prevented him from working.  However, there are no medical records to support this contention and the Veteran has not submitted any statements to further explain how his mood disorder prevents him from working.  Additionally, while it is clear that the Veteran's left knee disability causes him pain and that his employer has had to make accommodations for him based on that disability, the Veteran still continues to work.  While the November 2009 examiner noted that the Veteran's left knee disability did have a significant impact on his ability to work, the July 2013 VA examiner opined that the Veteran was capable of gaining and retaining employment and the Veteran is still employed.

Therefore, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation and a grant of a TDIU is not warranted.  

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that benefit of the doubt doctrine is not applicable and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to an initial rating for a mood disorder in excess of 30 percent prior to July 10, 2013 is denied.

Entitlement to an initial rating for a mood disorder in excess of 70 percent from July 10, 2013 is denied.

A rating of 40 percent, but no greater, for left knee Osgood-Schlatter's Disease, is granted.

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


